Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 5 line 3, delete “wherein the first magnets” and insert “the plurality of magnets are disposed between the shunt plant and an inner plate”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1, 8 and 16, Applicant’s amendments overcome the previous grounds of rejection.  Therefore the prior grounds of rejection are withdrawn.  
Prior art Park (US 2003/0052001) teaches a magnetic assembly comprising: 
a plurality of magnets (405, 407) each having a different vertical displacement from another one of the plurality of magnets (Fig. 8); a shunt plate (405e) coupled to a top portion of each of the plurality of magnets (405c, 405d) but does not teach a lower plate coupled to a lower extremity of each of the plurality of magnets, wherein the lower extremities of each of the plurality of magnets are at different vertical displacements and abut the lower plate.   As such no prior art teaches the requirements of claims 1, 8 and 16.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN J. BRAYTON
Primary Examiner
Art Unit 1794